Citation Nr: 1633957	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  12-04 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Department of Veterans Affairs North Florida/South Georgia Veterans Health System in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at [redacted], on December 19, 2011, and December 20, 2011. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from December 1966 to November 1970. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2012 administrative decision issued by the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System in Gainesville, Florida, which, denied reimbursement of non-VA hospital care costs resulting from treatment on December 19, 2011, and December 20, 2011.


FINDING OF FACT

In July 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that the Veteran wished to withdraw his appeal for payment for reimbursement of non-VA hospital care costs resulting from treatment on December 19, 2011, and December 20, 2011.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met for the claim for reimbursement of non-VA hospital care costs resulting from treatment on December 19, 2011, and December 20, 2011, at [redacted].  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew this appeal in July 2016 and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


